Title: From Thomas Jefferson to Jean Chas, 3 September 1801
From: Jefferson, Thomas
To: Chas, Jean


Sir
Monticello Sep. 3. 1801.
I have safely recieved the copy of your history of the American revolution, of your smaller work on the Premier Consul of France, & of the Synonimes of Dalembert, Diderot & Jaucourt which you have been pleased to send me, and for which accept my respectful thanks, & the assurances of my sensibility at this mark of attention. it is a happy circumstance for our country that it’s fortunes interest the eloquent writers of your country and through them find their way to the notice of the world. the scenes through which we have past were worthy of your pen, inasmuch as to they presented to mankind the first example in Modern times of a people asserting succesfully the right of self government, and establishing that government among themselves by common consent. the mighty concussions of the European nations have not been unfelt here; they have on the contrary strongly interested the feelings of our citizens in different directions, and given us an example of the force with which the wave of popular opinion may bear upon the constituted authorities of the government. in so doing they have furnished an opportunity of estimating the stability of our edifice which fills with hopes and confidence the sincere friends of human liberty. Accept I pray you assurances of my high consideration & respect.
Th: Jefferson
